DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizuno et al. (US Publication 2017/0243697).
In re claim 1, Mizuno discloses a multi-layer ceramic electronic component, comprising: 
a capacitance forming unit that includes internal electrodes (12, 13 – Figure 2, Figure 3, ¶63) and ceramic layers (Figure 2, Figure 3, ¶63), the internal electrodes being laminated in a first direction via the ceramic layers (Figure 2, Figure 3, Figure 4); and 
a circumferential unit that is provided on a circumference of the capacitance forming unit and formed of insulating ceramics, the circumferential unit including a cover (20 – Figure 3, ¶64) that is provided to the capacitance forming unit outward in the first direction (Z direction – Figure 2, Figure 3, ¶53) , a side margin (17 – Figure 3, ¶59) that is provided to the capacitance forming 
In re claim 2, Mizuno discloses the multi-layer ceramic electronic component according to claim 1, as explained above. Mizuno further discloses wherein the mean grain size of the crystal grains of the insulating ceramics in the grain growth region (18 – Figure 3) is 300 nm or more (¶82, ¶137).
In re claim 5, Mizuno discloses the multi-layer ceramic electronic component according to claim 1, as explained above. Mizuno further discloses wherein the mean grain size of the crystal grains of the insulating ceramics in the grain growth region (18 – Figure 3) is larger than a mean grain size of the crystal grains of the insulating ceramics at a center portion of the side margin (17 – Figure 3) (¶146).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (US Publication 2017/0243697) in view of Kim (US Publication 2014/0301012).
In re claim 3, Mizuno discloses the multi-layer ceramic electronic component according to claim 1, as explained above. Mizuno does not explicitly disclose wherein the side margin has a thickness dimension of 20 µm or less in the second direction.
Kim discloses margin portions of a ceramic capacitor (Abstract) to have a thickness of 20 µm or less in a second direction (Figure 5, Table 2: Sample 20).
It would have been obvious to a person having ordinary skill in the art to incorporate a margin thickness as described by Kim to balance the size of the component with a  desirable amount of protection provided to the electronic component, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (US Publication 2017/0243697) in view of Morita et al. (US Publication 2014/0211367).
In re claim 4, Mizuno discloses the multi-layer ceramic electronic component according to claim 1, as explained above. Mizuno does not explicitly disclose wherein the cover has a thickness dimension of 20 µm or less in the first direction.
	Morita discloses a cover (15 – Figure 2, ¶39) for a multilayer ceramic capacitor (Abstract) has a thickness dimension of 20 µm or less in the first direction (¶69).
 It would have been obvious to a person having ordinary skill in the art to incorporate a margin thickness as described by Morita to balance the size of the component with a  desirable amount of protection provided to the electronic component, since such a modification would have involved a mere change in the size of a component.  A change in size is generally In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (US Publication 2017/0243697) in view of Yamashita et al. (US Publication 2012/0250220).
In re claim 6, Mizuno discloses the multi-layer ceramic electronic component according to claim 1, as explained above. Mizuno does not explicitly disclose wherein positions of end portions of the internal electrodes in the second direction  are aligned with one another within a range of 0.5 µm in the second direction. 
Yamashita discloses the first and second internal electrodes (11, 12 – Figure 3, Figure 4, ¶52) for a  multilayer ceramic capacitor (Abstract) are aligned (¶11).
It would have been obvious to person having ordinary skill in the art at the effective filing date of the invention to align the electrodes as described by Yamashita to provide for an electronic component having a desired capacitance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARUN RAMASWAMY/               Primary Examiner, Art Unit 2848